ORDER
By order dated July 27, 1990, following a suspension of more than 2 years, this court reinstated the petitioner, James H. Schae-fer, to the practice of law, placing him on indefinite probation with no right to petition for termination of probation for a period of 2 years. In that order, this court conditioned Schaefer’s reinstatement on certain enumerated conditions, including completion of a recommended course of therapy and adherence to a restitution repayment plan. On October 22,1992, Schae-fer petitioned this court for termination of his probation, stating that he had complied with the conditions of reinstatement. Thereafter, the Director of the Office of Lawyers Professional Responsibility undertook an investigation pursuant to Rule 18(b), Rules on Lawyers Professional Responsibility.
Upon completion of her investigation, the Director concluded that Schaefer had complied with the conditions of reinstatement set out by this court in its order of July 27, 1990. The Director recommended to the Panel of the Lawyers Professional Responsibility Board responsible for this matter that the Panel forego an evidentiary hearing in this matter and recommend termination of Schaefer’s probationary status to this Court. The Panel issued its Findings of Fact, Conclusions and Recommendation in January of this year, recommending the immediate termination of Schaefer’s probation. On February 3, 1993, the Director filed the Panel’s Findings of Fact, Conclusions and Recommendation with this court, stating her concurrence with the Panel’s recommendation and requesting on behalf of herself and Schaefer that the court make its decision without a referee hearing, briefing or oral argument.
The court, now having considered the facts and circumstances of this matter, the Director’s Report, and the Panel’s Findings of Fact, Conclusions and Recommendation,
NOW ORDERS:
That the petition of James H. Schaefer for termination of his indefinite probation hereby is granted.